DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Amendment filed on 10/26/2020. Claims 1-18 have been amended. No claims have been canceled or added.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 10/26/2020, the following rejections are withdrawn: 
Claim rejections under 35 USC § 112 - second paragraph – the ambiguous claim 1, has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims 3-4, are vague and indefinite they are unclear as to what is intended to be the claimed invention (i.e. claim 3, “acquiring second information, from a fourth network device in the wireless communication link arrangement, regarding which of the first set of data blocks are intended to carry the first information” and claim 4, “by acquiring second information, from a fourth network device, regarding present data traffic conditions”).

Response to Arguments
Applicant’s arguments filed on October 26th, 2020 with respect to claims 1, and 10 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faerber et al. (WO Pub. No.: 2015/094256 A1) in view of Kwon et al. (US Pub. No.: 2015/0017992 A1), in further view of Ramachandran et al. (US 2013/0088961 A1).
Regarding claim 1, Faerber discloses a wireless communication link arrangement comprising a first network device and a second network device (the at least one attribute may include, for example, a spatial arrangement of the non-cellular wireless communication links; a capacity of one or more of the non-cellular wireless communication links; an activity state of one or more of the non-cellular wireless communication links, e.g., whether a link is active or non-active;  a load of one or more of the non-cellular wireless communication links; a link quality of one or more of the non-cellular wireless communication links; detected interference between the non-cellular wireless communication links; an anticipated interference between the non-cellular wireless communication links, and/or any other attribute, e.g., as described below. In some demonstrative embodiments, resource allocator 130 may allocate the non-cellular radio resources to the plurality of non-cellular wireless communication links based on a topology of a deployment of nodes in infrastructure network 102, e.g., as described below. Resource allocator 130 (Fig. 1) wherein the wireless communication link arrangement is arranged for transfer of fronthaul data between the first network device and the second network device via a wireless communication fronthaul link, wherein each of said first network device and said second network device is arranged to constitute at least one of a transmitting network device and a receiving network device [Paragraph’s  0060, 0075-0080, 0086-0087, 0093-0094, 00129], and wherein at least one of said first network device, said second network device, and third network device comprised in the wireless communication link arrangement is arranged [Para. 0056; Para. 0066-0069, Para. 00110] to: determine the present load on the wireless communication link arrangement (anchor node 402 may determine a backhaul capacity need for backhaul link 405, for example, based on configuration data corresponding to the link 405. anchor node 402 may have information defining the resource range 200 (Fig. 2), the number and/or assignment of resource blocks within resource allocation scheme 200 (Fig. 2), default capacity settings and/or application usage of links 403, 405, 407, 409, and/or 4 11, and/or any other information related to resource allocation scheme 200 (Fig. 2) and/or links 403, 405, 407, 409, and/or 4 11. [Para. 00176-00177).

In the same field of endeavor, Kwon discloses when the present load is determined to exceed a first threshold (Upon generation of data to be transmitted through the fronthaul link in operation 707, the BS transmits a message requesting measurement of the fronthaul link to the at least one MS that has been determined to be located in the interference-free expected area based on the information about the at least one MS in operation 709. In operation 711, the BS receives a measurement result from the at least one MS in the manner described with reference to the example of FIG. 5. The BS compares a ratio of an RSRP of an access link RSRP to an RSRP of the fronthaul link RSRP with a predetermined threshold (for example, a resource allocation parameter B) based on the measurement result. If the ratio is larger than the threshold, the BS allocates the same resources to the fronthaul link and the access link in operation 715. On the other hand, if the ratio is equal to or smaller than the threshold, the BS allocates different resources to the fronthaul link and the access link in operation 717 [Para. 0063]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kwon method into Faerber invention. One of ordinary skill in the art would have been motivated to allocating resources for in-band communication between BSs such that a fronthaul link causes minimal 
Although Faerber/Kwon disclose everything as applied above, Faerber/Kwon do not explicitly disclose determine whether a first set of data blocks that are intended to be transmitted by said transmitting network device contain first information or not; and instruct said transmitting network device to only transmit a second set of data blocks, out of the first set of data blocks, that have been determined to contain the first information. However, these concepts are well known in the art as taught by Ramachandran.
In the same field of endeavor, Ramachandran discloses determine whether a first set of data blocks that are intended to be transmitted by said transmitting network device contain first information or not; and instruct said transmitting network device to only transmit a second set of data blocks, out of the first set of data blocks, that have been determined to contain the first information [i.e. when there’s congestion, only send the high priority information. In other words, the first info is the high priority Quality of service (QoS). The first data blocks contain both the high and low priority Quality of service (QoS) and the second data blocks contain only the high priority Quality of service (QoS) (which gets transmitted), see also Paragraph’s 0023, 0031, 0035 and 0040].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ramachandran method into Faerber/Kwon invention. One of ordinary skill in the art would have been motivated to select the at least one cable modem having the service flow with the inferior grade 

Regarding claim 2, Faerber/Kwon/Ramachandran disclose wherein at least one of said first network device, said second network device, and said third network device is arranged to determine that a data block of said first set of dataResponse to Non-Final Office Action mailed on July 24, 2020 Docket No.: P048891US01 / 4001-471blocks contains the first information as discuss above.
Although Faerber/Kwon disclose everything as applied above, Faerber does not explicitly discloses if it has a power level that is determined to exceed a second threshold. However, these concepts are well known in the art as taught by Kwon.
In the same field of endeavor, Kwon discloses when the first data block has a power level that is determined to exceed a second threshold [Fig. 7, step 713].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kwon method into Faerber invention. One of ordinary skill in the art would have been motivated to allocating resources for in-band communication between BSs such that a fronthaul link causes minimal interference to an access link in an in band communication system [Kwon, Para. 0006]. 

 Regarding claim 3, Faerber/Kwon/Ramachandran disclose everything as wherein at least one of said first network device, said second network device, and said third network device is arranged to above.
Although Faerber/Kwon disclose everything as applied above, Faerber/Kwon do not explicitly disclose determine whether a data block of said first set of data blocks contains the first information by acquiring second information, from a fourth network device in the wireless communication link arrangement, regarding which of the first set of data blocks are intended to carry the first information. However, these concepts are well known in the art as taught by Ramachandran.
In the same field of endeavor, Ramachandran discloses determine whether a data block of said first set of data blocks contains the first information by acquiring second information, from a fourth network device in the wireless communication link arrangement, regarding which of the first set of data blocks are intended to carry the first information [Paragraph’s 0023, 0031, 0035 and 0040].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ramachandran method into Faerber/Kwon invention. One of ordinary skill in the art would have been motivated to select the at least one cable modem having the service flow with the inferior grade of the at least one QoS parameter relative to the pre-defined threshold from the cable modems of the load balancing group for being moved from the one channel to a different channel of the load balancing group for balancing load of active service flows across the channels of the load balancing group [Ramachandran, Para. 0011].

Regarding claim 4, Faerber/Kwon disclose wherein at least one of said first network device, said second network device, and said third network device is arranged to as discuss above.
Although Faerber/Kwon disclose everything as applied above, Faerber/Kwon do not explicitly disclose determine whether a data block of said first set of data blocks contains the first information by acquiring second information, from a fourth network device, regarding present data traffic conditions. However, these concepts are well known in the art as taught by Ramachandran.
In the same field of endeavor, Ramachandran discloses determine whether a data block of said first set of data blocks contains the first information by acquiring second information, from a fourth network device, regarding present data traffic conditions [Para. 0033-0034, Para. 0040].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ramachandran method into Faerber/Kwon invention. One of ordinary skill in the art would have been motivated to select the at least one cable modem having the service flow with the inferior grade of the at least one QoS parameter relative to the pre-defined threshold from the cable modems of the load balancing group for being moved from the one channel to a different channel of the load balancing group for balancing load of active service flows across the channels of the load balancing group [Ramachandran, Para. 0011].

Regarding claim 5, Faerber/Kwon disclose everything as discuss above, Faerber further discloses wherein said present data traffic conditions comprise data unit scheduling and data unit coding (anchor node 402 may check, e.g., periodically, to determine an amount of delay sensitive traffic scheduled to booster node 406 via backhaul link 405 ("the delay sensitive needs of link 405"). In some demonstrative embodiments, anchor node 402 may establish a communication protocol to booster node 406, e.g., over backhaul link 405 or over any other communication interface between anchor node 402 and booster node 406. In some demonstrative embodiments, booster node 406 may use the communication protocol to provide report information to anchor node 402, e.g., periodically. The report information may include, for example, information of the traffic needs over access links 409 and/or 411, the link quality of access links 409 and/or 411, a load over the air interface supported by access links 409 and/or 4 11, a capacity of access links 409 and/or 4 11, a usage of access links 409 and/or 4 11, and or any other information relating to access links 409 and/or 411. In some demonstrative embodiments, anchor node 402 may determine and/or receive, e.g., periodically, link quality information relating to a quality of backhaul link 405, e.g., in terms of radio conditions ("the radio conditions of link 405"). The quality information may enable determining, for example, which one or more Modulation and Coding Schemes (MCS) may be used in scheduling of radio resources to link 405. In some demonstrative embodiments, booster node 406 may send one or more notifications to anchor node 402, for example, based on an actual needed capacity for link 405. For example, booster node 406 may send one or more notifications to anchor node 402 to indicate that an actual capacity of link 405, . 
Although Faerber/Kwon disclose everything as applied above, Faerber does not explicitly discloses when a Signal to Noise Ratio, SNR, has been determined to fall below a third threshold. However, these concepts are well known in the art as taught by Kwon.
In the same field of endeavor, Kwon discloses when a Signal to Noise Ratio (SNR) has been determined to fall below a second threshold (Referring to FIG. 4, the vertical axis represents an antenna gain of the fronthaul link and the horizontal axis represents an elevation angle of an antenna. Reference numeral 401 refers to a threshold for antenna gains according to a beam pattern for the fronthaul link. The threshold 401 is preset to a value at which the fronthaul link is expected to interfere little. Two BSs with the fronthaul link established in between determine antenna gains according to their respective beam patterns. The antenna gains can be calculated by a known method. Reference numeral 403 refers to a deep region of antenna gains. If the antenna gain of a fronthaul-link signal falls into the deep region 403 lower than the threshold 401, the BS determines an area corresponding to the deep region 403 in its service area to be an interference-free expected area [Para. 0047 and see also Para. 0063]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kwon method into Faerber invention. One of ordinary skill in the art would have been motivated to allocating resources for 

Regarding claim 6, Faerber/Kwon disclose everything as discuss above, Faerber further discloses wherein the first set of data blocks in the form of resource elements [Para. 00125 and Para. 00128 and Para. 00152].

Regarding claim 7, Faerber/Kwon disclose everything as discuss above, Faerber further discloses wherein a plurality of resource elements are comprised in a resource block [Para. 00122-0124], and wherein a plurality of resource blocks comprised in a radio frame [Paragraph’s 0090, 0092 and 00225]. 

Regarding claim 8, Faerber/Kwon disclose everything as discuss above, Faerber further discloses wherein the first network device is a first Remote Radio Unit (RRU), and wherein the second network device either is a second RRU or an eNodeB [Fig. 1 RRH first network device and Node 108 or 142 second network device, Para. 0076-0081]. 

Regarding claim 9, Faerber/Kwon disclose wherein each of said first network device, said second network device, and said third network device as discuss above, Faerber further discloses devices are constituted by at least one of a communication node; and at least one remote control functionality. [Paragraph’s 0039, 0052, and 0255-00256].

Regarding claims 10-17, they are substantially the same as claims 1-9, except claims 10-17 are in method claim format.  Because the same reasoning applies, claims 10-17 are rejected under the same reasoning as claims 1-9.

Regarding claim 18, Faerber/Kwon disclose everything as discuss above, Faerber further discloses wherein a data block of the first set of data blocks is not transmitted when the data block has a total power level that is below a certain threshold level (RRH 404 may conduct periodic measurements e.g., on a sub-band of resource block 206. The re-use of radio resources of resource block 206 may be permitted, for example, if the measured signal strength sub-band of resource block 206 is less than a predefined threshold [Para. 00223]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DHARMESH J. PATEL
Examiner
Art Unit 2465



/D.J.P/Examiner, Art Unit 2465      


/WALTER J DIVITO/Primary Examiner, Art Unit 2419